Citation Nr: 0636620	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-01 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy affecting the right arm and right leg.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought. 

In September 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge in Los Angeles, California; a 
transcript of that hearing is of record.  

In October 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a June 
2005 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate 
consideration. 

The issue of entitlement to service connection for peripheral 
neuropathy along with the reopened claim for a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1972 rating decision the RO denied 
entitlement to service connection for low back condition; the 
veteran did not perfect an appeal after being notified of 
that decision.

2.  Evidence received since the August 1972 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim of 
entitlement to service connection for degenerative joint 
disease of the lower back is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

With respect to the back claim, the Court recently found in 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in order to 
fully comply with the VCAA notice requirement for new and 
material evidence claims the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  It appears 
that the veteran may not have been accorded complete VCAA 
notice as contemplated in Kent.  However, because the claim 
is being reopened by the Board, there is no prejudice to the 
veteran.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

New and Material

A claim for entitlement to service connection for low back 
syndrome was denied in an unappealed rating decision of 
August 1972 because no lumbosacral spine condition was shown 
clinically or on X-ray.  The veteran did not perfect an 
appeal from that determination and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The current claim derives from a claim filed in May 2000 in 
which the veteran filed for entitlement to service connection 
for degenerative joint disease of the lower back.  

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The claimant does not have to demonstrate that the new 
evidence would likely change the outcome of the prior denial.  
Rather, it is only important that there be a complete record 
upon which the claim can be evaluated and that the new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

The Board finds that the evidence added to the claims file 
since August 1972 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  This evidence 
consists of outpatient treatment records demonstrating 
reports of chronic low back pain and the results of a Agent 
Orange Registry Examination that diagnosed  the veteran with 
degenerative joint disease of the low back.  As this evidence 
was not of record at the time of the last final decision and 
as it addresses directly the basis for the prior denial of 
the veteran's claim, it is "new and material" and the claim 
must be reopened.

The veteran's representative's arguments are moot as to which 
standard is applicable (those in effect prior to or from 
August 29, 2001) to determine whether a petition to reopen a 
previously denied claim in light of the Board's determination 
to reopen the claim.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder is reopened.  To this extent, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

Where, as here, the RO finds no new and material evidence to 
reopen a previously denied claim and the Board finds that 
such new and material evidence has in fact been received 
(thus reopening the claim), then the case must be remanded to 
the RO for a de novo review of the entire record unless there 
would be no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The veteran had been afforded a VA Agent Orange Examination, 
and it was reported that he had peripheral neuropathies of 
the right arm and leg that was "potentially" related to his 
exposure to herbicides in Viet Nam.  Pursuant to the Board's 
October 2003 Remand, the veteran was to have been afforded a 
VA neurological examination to include an assessment and 
opinion as to the etiological basis for any peripheral 
neuropathy.  

The veteran was afforded a VA examination in February 2005, 
but the examiner offered no express diagnosis whatsoever (or 
for that matter even any passing comment) as to peripheral 
neuropathy.  According to the U. S. Court of Appeals for 
Veterans Claims (Court) decision in Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand instructions.  Therefore, this case must again be 
remanded in order to fully comply with its prior 
instructions. 

Although the examination results can be interpreted that, in 
the opinion of the February 2005 examiner, the veteran does 
not have peripheral neuropathy, there was no discussion or 
reconciliation vis-à-vis the results of the veteran's Agent 
Orange Examination.  Moreover, the February 2005 examiner 
indicated that "additional supporting data" was necessary 
to ascertain whether the veteran's symptomatology was 
associated with a migrainous event and that it was 
"appropriate to obtain a carotid duplex study and an MRI 
scan for white matter and microvascular changes, as well as 
chronic independent lesions, such as benign growth."  
Although the indicated studies were not completed, the RO 
indicated that such was unnecessary because the veteran was 
not service connected for a migraine or coronary condition.  
However, the evidence does not clearly demonstrate that the 
results of such studies would be limited to associating the 
claimed disorders to migraines and coronary conditions.  Just 
as the veteran himself is not competent to offer medical 
conclusions, the RO is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly the Board determines that the February 2005 
examination is inadequate for evaluation purposes and that 
this claim must also be remanded for additional development 
and another examination.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the examiner who prepared the 
February 2005 examination report or if 
he is unavailable to another suitably 
qualified examiner for a clarifying 
opinion.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records and 
the February 2005 examination report, 
and to render opinions on the following 
matters:

The examiner is requested to clarify 
whether the veteran presently has 
peripheral neuropathy and/or some other 
diagnosed neurological disorder of the 
right arm and/or right leg.  

If a carotid duplex study and an MRI 
scan for white matter and microvascular 
changes, as well as chronic independent 
lesions, such as benign growth is 
necessary to determine whether a 
diagnosable neurologic disorder of the 
right arm and right leg is present, 
such studies should be scheduled.  
Likewise, if additional supporting data 
is necessary to ascertain whether the 
veteran's symptomatology was associated 
with a migrainous event to determine 
whether a diagnosable neurologic 
disorder of the right arm and right leg 
is present, the examiner should direct 
the collection of such data.  If such 
studies are not necessary for a 
determination as to whether a 
diagnosable neurologic disorder of the 
right arm and right leg is present, the 
examiner should so state.  If the 
physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.  

The examiner's attention is also 
invited as to the veteran's Agent 
Orange Examination and cover letter 
dated in July 1999, which, in pertinent 
part, concluded that the veteran had 
peripheral neuropathy that was 
"potentially" Agent Orange related.  
If the examiner determines a diagnosis 
for a neurological disorder of the 
right arm and leg is not currently 
warranted, the examiner should so state 
and, to the extent possible, reconcile 
his/her conclusions with the VA Agent 
Orange Examination.  

If the examiner determines that there is 
a neurological disorder affecting the 
right upper and/or lower right extremity, 
the examiner should answer the following: 

1) Is it at least as likely as not 
that the disorder developed during 
the veteran's period of active 
military service from May 1968 to 
June 1971 or is otherwise related to 
service? 

2) Is it at least as likely as not 
that the disorder is the result of 
the veteran's exposure to Agent 
Orange in service in Vietnam.  

The report should contain the full 
rationale for all opinions expressed.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims for entitlement 
to service connection for peripheral 
neuropathy of the right arm and leg and 
for service connected of a low back 
disorder.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


